DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant add the qualifier “in particular” along with specific example, such as parabolic spring or a suspension spring, to claim 1. The use of narrow limitation or preference that falls within a broader limitation in the same claim render the claim indefinite.
Claims 6 and 13 recited “the distance from the hole to the transition between the peened and non-peened surface of the bottom side lies in the range of approximately 5 cm or 4 cm or 3 cm or 2 cm or 1 cm”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chihara et al. (US – 2017/0313149 A1).
As per claim 1, Chihara discloses Leaf Spring Device and Method for Manufacturing Leaf Spring Device comprising:
a method for producing a spring leaf (2, 20, 21, Title, Fig: 1-2) for a leaf spring (2, 20, 21, Title, Fig: 1-2), in particular a parabolic spring or a suspension spring (2, 20, 21, Fig: 1-2), wherein the spring has two end regions (20a, Fig: 1-2), a central region (middle part of 20, 21, Fig: 1-2), a top side (top surface of 20, Fig: 1-2) which is subjected to tension in the operative state, and a bottom side (bottom side of 20, Fig: 1-2) which is subjected to pressure in the operative state [0062] – [0067], and wherein at least one hole (1a, [0080], Fig: 1-2) is introduced into the bottom side (Fig: 1-2), wherein that the bottom side is peened in the region around the hole (In the seventh step (shot-peening and undercoating) illustrated in FIG. 5C, the main leaf 20 and the auxiliary leaves 21 are shot-peened, [0105], Fig: 5C).

As per claim 2, Chihara discloses wherein the bottom side (20, 21, Fig: 1-2, 5C) is peened locally in the region around the hole [0105], fig: 5C).

As per claim 3, Chihara discloses wherein the bottom side is shot-peened in the region around the hole (Chihara discloses “a shot blasting device 111 fires shots (small particles 111a) at the main leaf 20 and the auxiliary leaves 21”, therefore, it’s inherently disclose around the hole).

As per claim 4, Chihara discloses wherein a peening medium (small particles 111a, [0105] is applied via a jet nozzle (111, [0105], Fig: 5C), wherein the jet nozzle and the region of the hole (1a) are aligned with one another ([0105], Fig: 5C).

As per claim 5, Chihara discloses wherein the jet nozzle (111, Fig: 5C) is moved towards the spring leaf (20, 21) and/or the spring leaf is moved towards the jet nozzle, ([0105], Fig: 5C).

Additionally, claims 4 and 5 are considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 946, 966 (Fed. Cir. 1985) {see MPEP 2113}.

For claim 6, see claim rejection 112 above.

As per claim 7, Chihara discloses wherein a through-hole or a blind hole is introduced as a hole (1a, Fig: 1-2).

As per claim 8, Chihara discloses wherein a clamping region with a continuous central hole (1a, Fig: 1-2) is formed in the central region, and that the region is peened around the central hole ([0105], Fig: 5C).

As per claim 9, Chihara discloses wherein the spring (2, 20, 21, Fig: 1-2) is produced from flat bar steel, in particular spring steel (In addition, the material (steel) of the main leaf 20 (see FIG. 3) and the auxiliary leaves 21 (see FIG. 2) is not limited to SUP9 (one of the spring steels, [0168]).

As per claim 10, Chihara discloses wherein the spring leaf (2, 20, 21, Fig: 1-2) is hot-deformed, in particular rolled, and thereafter hardened and tempered, in that the top side of the spring leaf, especially under pretensioning of the spring leaf, is peened, and that the bottom side [[(1)]] of the spring leaf is peened in the region around the hole after the peening of the top side of the spring leaf (The leaf spring device 1 is manufactured through the eight steps from the first step (material cutting) illustrated in FIG. 4A to the eighth step (leaf assembling and coating) illustrated in FIG. 5D as main manufacturing steps, [0091] – [0107], Fig: 4A – 5D).
Additionally, claim 10 is considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior 

As per claim 11, Chihara discloses Leaf Spring Device and Method for Manufacturing Leaf Spring Device comprising:
a spring leaf for a leaf spring (Title, Fig: 1-2), a parabolic spring or a suspension spring (2, 20, 21, Fig: 1-2), wherein the spring leaf comprises two end regions (20a, Fig: 1-2), a central region (middle part of 20, 21, Fig: 1-2), a top side which is subjected to tension in the operative state (top surface 0f 20, Fig: 1-2), and a bottom side (bottom surface of 20, Fig: 1-2) which is subjected to pressure in the operative state [0062] – [--87], and wherein the bottom side has at least one hole (1a, Fig: 1-2), is peened locally in the region around the hole (shot-peening and undercoating) illustrated in FIG. 5C, the main leaf 20 and the auxiliary leaves 21 are shot-peened, [0105], Fig: 5C).

As per claim 12, Chihara discloses wherein the bottom side (20, 21, fig: is shot-peened in the region around the hole (the main leaf 20 and the auxiliary leaves 21 are shot-peened, [0105], Fig: 5C).

For claim 13, see claim rejection 112 above.

As per claim 14, Chihara discloses wherein the hole (1a, Fig: 1-2) is a through-hole or a blind hole (Fig: 1-2).

As per claim 15, Chihara discloses wherein a clamping region with a continuous central hole ((1a, Fig: 1-2) is provided in the central region, and that the region is peened around the central hole ([0105], Fig: 5C).

As per claim 16, Chihara discloses the spring is made of flat bar steel, said flat bar steel being spring steel (In addition, the material (steel) of the main leaf 20 (see FIG. 3) and the auxiliary leaves 21 (see FIG. 2) is not limited to SUP9 (one of the spring steels, [0168]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Akeda et al. (US – 2005/0028902 A1),
B: R. R. Greene et al. (US – 3,238,072),
C: R. S. Komarnitsky (US – 3,339,908), and
D: Muzio (US – 6,056,276).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                             

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657